t c memo united_states tax_court john f dalton petitioner v commissioner of internal revenue respondent docket no 16780-03l filed date john f dalton pro_se a gary begun for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule a respondent contends that there is no dispute as to any 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure as amended unless otherwise indicated material fact with respect to this collection review matter and that respondent’s notice_of_determination concerning collection actions upon which this case is based should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact in this case and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background petitioner submitted to respondent federal_income_tax returns for and in which he entered zeros on all lines requesting information regarding his income petitioner attached to his tax_return for a form_w-2 wage and tax statement in which smith security corp reported that it paid petitioner wages of dollar_figure during petitioner also attached to his tax_return for a two-page statement raising frivolous and groundless challenges to the federal_income_tax respondent issued separate notices of deficiency to petitioner for the taxable years and on date deficiency notices in the notice for respondent determined a deficiency in income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely the deficiency for was based on respondent’s determination that petitioner failed to report dollar_figure of wages received from smith security corp dollar_figure of a taxable_distribution received from textron inc and dollar_figure of interest received from nbd bank in the notice for respondent determined a deficiency in income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 the deficiency for was based on respondent's determination that petitioner failed to report dollar_figure of wages received from american protective dollar_figure of wages received from smith security corp dollar_figure of a taxable_distribution from john hancock dollar_figure of a taxable_distribution received from bt svcs tenn dollar_figure of interest received from nbd bank and dollar_figure of social_security payments by separate letters to respondent dated date petitioner acknowledged receiving the deficiency notices and questioned respondent’s authority to issue these notices petitioner did not file a petition for redetermination with the court contesting the deficiency notices however respondent mailed to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 final notice on date with regard to petitioner’s unpaid federal income taxes for and a schedule attached to the final notice stated that petitioner owed an assessed balance of dollar_figure plus statutory additions of dollar_figure for and an assessed balance of dollar_figure for petitioner timely filed with respondent a request for a collection_due_process_hearing which included frivolous allegations that the proposed levy should be barred for several reasons first petitioner alleged that respondent purportedly failed to issue to petitioner valid notices of deficiency because the internal_revenue_service irs does not have the authority to assess tax petitioner also alleged that respondent purportedly failed to enter valid assessments or produce a summary record of assessment in addition petitioner alleged that respondent failed to issue to petitioner a statutory notice_and_demand for payment of the taxes in question petitioner attended an administrative hearing conducted by appeals officer kathleen clark officer clark on date during the hearing officer clark provided petitioner with copies of forms certificate of assessment payments and other specified matters regarding petitioner’s accounts for and the forms showed that respondent had timely assessed the taxes and additions to tax determined in the deficiency notices for and and statutory interest and penalties for failure to pay the taxes due in addition the forms established that respondent had issued to petitioner a notice_and_demand for payment of the assessed amounts for and both of the forms included orthographic or numerical errors however that had the effect of multiplying by one hundredfold the total_amounts due from petitioner for and specifically although the line item entries in forms included assessments that matched the total_amounts listed as due in the schedule attached to the final notice the forms erroneously stated that petitioner owed dollar_figure and dollar_figure for and respectively respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or determination notice dated date the determination notice recited that petitioner did not raise any issue of merit during the administrative_proceeding and the appeals_office determined that it was appropriate to proceed with the proposed levy for and petitioner timely filed with the court a petition for lien or levy action in addition to challenging the determination notice pertaining to the proposed levy for and the petition included a challenge to the notice pertaining to the collection of civil penalties imposed under sec_6703 frivolous_return penalties for and upon respondent’s notifying the court that the forms upon which the determination notice was issued contained errors we granted respondent’s motion to remand the case to respondent’s appeals_office for further consideration in particular respondent suggested that a remand would allow the appeals_office 2the petition was timely mailed to the court on date at the time that the petition was filed petitioner resided in taylor michigan 3petitioner attempted to invoke the court’s jurisdiction with regard to a notice_of_determination pertaining to frivolous_return penalties even though the notice expressly stated that any challenge to such notice should be filed in federal district_court by order dated date the court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to the frivolous_return penalties for and to evaluate and correct the errors in the forms that were provided to petitioner during the administrative hearing and provide petitioner a further opportunity to offer collection alternatives during the remand petitioner’s case was reassigned at petitioner’s request from officer clark to appeals officer linda kramer officer kramer on date officer kramer met with petitioner for the purpose of conducting an administrative hearing the hearing was terminated however when petitioner informed officer kramer that he desired to obtain legal counsel in a letter to officer kramer dated date petitioner stated that he was relying on sec_7521 and 121_tc_8 to argue that the appeals_office was obliged to terminate his administrative hearing when petitioner stated that he wished to consult with an attorney the appeals_office issued to petitioner a supplemental determination notice on date in the supplemental notice the appeals_office concluded that it was appropriate to proceed with the proposed levy for and respondent filed with the court a status report on date describing the various actions that were taken while the matter was on remand respondent filed a motion for summary_judgment on date respondent’s motion included as exhibits forms for and dated date the forms show that respondent assessed and petitioner failed to pay taxes additions to tax penalties and statutory interest for and in amounts that match those set forth in the deficiency notices and in the final notice the court directed petitioner to file an objection to respondent’s motion for summary_judgment by order dated date the court also directed petitioner by order dated date to file a report with the court describing his efforts to retain counsel in this case petitioner failed to respond to either of these orders discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person's property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an administrative hearing with the office of appeals and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 imposes an obligation on the appeals_office to obtain verification that the requirements of any applicable law or administrative procedure have been met in each case sec_6330 prescribes the matters that a person may raise during the administrative process in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 provides that the existence and amount of the underlying tax_liability can be contested only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra the record reflects that petitioner received the deficiency notices for and yet petitioner consciously decided not to file a petition for redetermination with the court consistent with sec_6330 petitioner is barred from challenging the existence or amount of his underlying tax_liabilities for and in this collection review proceeding see goza v commissioner supra in conjunction with this point we note that petitioner’s assertion that he did not receive valid notices of deficiency is frivolous and groundless see eg 118_tc_162 as the appeals court for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir the record demonstrates that the appeals_office properly verified that all applicable laws and administrative procedures were followed in this matter it is well settled that sec_6330 does not require the appeals_office to rely on a particular form to satisfy the verification requirement nor does it require the appeals_office to provide a taxpayer with a copy of such verification 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir nestor v commissioner supra pincite we have found that the appeals_office may verify an assessment by means of a transcript of account such as the forms attached to respondent’s motion davis v commissioner supra form is presumptive evidence that an assessment was made against the taxpayer the forms attached to respondent’s motion for summary_judgment contain all the information necessary to record an assessment including identification of the taxpayer the character of the liability assessed the taxable_period and the amount of the assessment see sec_301_6203-1 proced admin regs thus the appeals_office properly verified for purposes of sec_6330 that all applicable laws and administrative procedures have been met in this matter as noted earlier petitioner failed to respond to the court’s orders that directed him to file an objection to respondent’s motion and a report describing his efforts to retain counsel in this case considering all the circumstances including the zero returns that petitioner submitted to respondent for the years in issue the protest statement that petitioner attached to his return for and the frivolous and groundless arguments that petitioner raised in his request for an administrative hearing we are persuaded that petitioner’s sudden desire to retain counsel while this matter was on remand amounted to nothing more than a ploy to further delay collection of his tax_liabilities for and in any event based on 4we conclude that any confusion arising from the typographical errors in the forms that were provided to petitioner during his initial administrative hearing was obviated by the corrected forms attached to respondent’s motion for summary_judgment petitioner’s failure to respond to the court’s orders we conclude that petitioner has abandoned the issue petitioner failed to raise a spousal defense make a valid challenge to the appropriateness of respondent's intended collection action or offer alternative means of collection these issues are now deemed conceded rule b from the entire record in this case we conclude that the appeals_office did not abuse its discretion in determining that it was appropriate to proceed with collection of petitioner's tax_liabilities for and as a final matter we mention sec_6673 which authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we do not impose a penalty on petitioner pursuant to sec_6673 at this time we admonish petitioner that the court will consider imposing such a penalty should he return to the court in the future and advance arguments similar to those that we have identified as frivolous to reflect the foregoing an appropriate order and decision will be entered for respondent
